UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 03-1258



ARTHUR H. KEELS,

                                                   Plaintiff - Appellant,

             versus


SECRETARY,    DEPARTMENT    OF   HEALTH   AND   HUMAN
SERVICES,

                                                    Defendant - Appellee,

             and


PALMETTO GOVERNMENT BENEFITS ADMINISTRATORS,

                                                                Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-4864-3-17BD)


Submitted:    May 20, 2003                         Decided:   May 28, 2003


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur H. Keels, Appellant Pro Se. Jennifer J. Aldrich, OFFICE OF
THE UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Arthur H. Keels appeals the district court’s order accepting

the recommendation of the magistrate judge and granting summary

judgment in favor of Defendant and the order denying Keels’ motion

filed under Fed. R. Civ. P. 59(e).    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Keels v. Sec’y, Dep’t of Health & Human

Servs., No. CA-01-4864-3-17BD (D.S.C. filed Feb. 6, 2003, and

entered Feb. 7, 2003; Feb. 21, 2003).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                  2